PER CURIAM.
Appellant appeals from a final judgment and sentence for burglary entered pursuant to a guilty plea. The state concedes that the trial court erred in entering a restitution order without giving the appellant the opportunity to be heard. See Johnson v. State, 547 So.2d 300 (Fla. 3rd DCA 1989). The restitution order is vacated and the case is remanded for a hearing pursuant to section 775.089, Florida Stat*675utes (1989). In all other respects, the judgment and sentence are affirmed.
BOOTH, WOLF and KAHN, JJ., concur.